Citation Nr: 1549616	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  05-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees, secondary to service-connected calluses of the feet.

2.  Entitlement to service connection for arthritis of the hips, secondary to service-connected calluses of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was forwarded to the Board by the Atlanta, Georgia RO.  

In November 2007, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript is of record.

This case was remanded by the Board in January and December 2008.   

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2008, the Board remanded this case in order to secure a VA medical opinion regarding the etiology of the Veteran's bilateral knee and hip arthritis.  VA medical examinations were performed in January and February 2015 in accordance with the Board's remand directives.  However, the RO has not yet issued a supplemental statement of the case.  Under these circumstances, the proper course of action is to remand the matter to the RO.  38 C.F.R. § 19.31 (2015) (The agency of original jurisdiction will furnish the appellant and any representative a supplemental statement of the case if it receives additional pertinent evidence after a statement of the case.)

Accordingly, the case is REMANDED for the following action:

In accordance with 38 C.F.R. § 19.31 the RO must issue a supplemental statement of the case with respect to the issues of entitlement to service connection for arthritis of the hips and knees, secondary to service-connected calluses of the feet.  All appropriate appellate procedures should then be followed.  The appellant and his representative must then be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

